DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Status of Claims
The examiner has taken notice that claims 37 and 53 have been amended.  Claims 37-70 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 37-70 have been considered but are moot in view of newly found reference Eyuboglu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-39, 42-50, 53-56, 59-67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann et al. (US 2013/0315134 A1), hereinafter referred to as Halfmann, in view of Hampel (US 2015/0373615 A1) and Eyuboglu (US 11,140,695 B1, provisional application no. 62/583,838).

	Regarding claim 37, Halfmann teaches a method performed by a first intermediate node of a multi-hop, backhaul communication network (Halfmann - Paragraph [0006], note RN (relay node), seen as a small BS (base station) with an integrated wireless backhaul; Paragraph [0056], note method for forwarding a message within a radio telecommunication network comprising a plurality of radio ), the method comprising:
	receiving a data packet destined for a target node of the communication network, the first intermediate node being configured to communicate with the target node via at least a second (Halfmann - Paragraph [0056], note receiving the message by a receiving relay node (first intermediate node), wherein the message comprises an address of the user equipment which is connected to the last relay node (target node), determining an address of a next relay node (second intermediate node) which is connected to the receiving relay node), the data packet comprising control-plane information (Halfmann - Paragraph [0022], note data processing within the relay node, full packing (encapsulation) from the highest OSI layer (e.g., for the control plane the S1 Application Part (S1-AP) layer) is performed);
	determining an address for the data packet (Halfmann - Paragraph [0058], note the determining of the address of the next relay node may be carried out with the help of a routing table, which is known by all RNs that need to forward packets);
	forming a packet header for the data packet wherein the packet header includes the address (Halfmann - Paragraph [0055], note the RN may modify the message, such a modification may be in particular a modification of a header of the message, which comprises an address of a recipient of the message), and wherein forming the packet header comprises at least one of the following operations:
	incorporating without modification a portion, associated with the target node, of an existing header of the data packet (Halfmann - Paragraph [0056], note the received message comprises an address of the user equipment which is connected to the last relay node; the forwarded message may have its header modified to include this address in order to reach the destination); and
	sending the data packet, comprising the packet header, to the address via the second intermediate node (Halfmann - Paragraph [0059], note usual radio message forwarding method, wherein a message is forwarded downlink along a communication path comprising a plurality of RNs being logically arranged in a successive manner, wherein each RN transmits the message to the following RN).
	Halfmann does not teach wherein the backhaul network is an integrated access backhaul network; determining an address for the data packet based on a mapping function associated with the target node; and wherein forming the packet header comprises at least one of the following operations: excluding one or more higher-layer protocol headers related to the second intermediate node.
	In an analogous art, Hampel teaches wherein the backhaul network is an integrated access backhaul network (Hampel - Paragraph [0034], note self-backhaul network (integrated access backhaul network); Paragraph [0043], note multi-hop networks; Paragraph [0054], note next hop entries on a routing table);
	determining an address for the data packet based on a mapping function associated with the target node (Hampel - Paragraph [0057], note the routing function forwards the packets to a port, packets identified by their specific MAC address which refers to an access link endpoint (target node), the encapsulation function can further add an IP-UDP-GTP header stack onto the packet where it derives the GTP and IP header field values from a lookup table, which holds the mapping of these values for the associated MAC address); and
	wherein forming the packet header comprises at least one of the following operations:
	excluding one or more higher-layer protocol headers related to the second intermediate node (Hampel - Paragraph [0058], note data packets arriving, packets forwarded to the decapsulation function; Paragraph [0059], note the decapsulation function strips (excludes) the routing header (GTP or IP header) from the packets).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann in order to implement self-backhaul functionality into a multi-hop network, reducing the number of managed backhaul points needed for a dense access network (Hampel - Paragraph [0033]).
	The combination of Halfmann and Hampel still does not teach determining an address for the data packet based on a mapping function associated with the target node, the mapping function being based on at least one of F1 Application Protocol (F1-AP) information and Stream Control Transmission Protocol (SCTP) information identifying the target node.
	In an analogous art, Eyuboglu teaches determining an address for the data packet based on a mapping function associated with the target node, the mapping function being based on at least one of F1 Application Protocol (F1-AP) information and Stream Control Transmission Protocol (SCTP) information identifying the target node (Eyuboglu - Col. 41 lines 23-31, provisional page 17 lines 18-23, note individual per-hop F1 links are established between each pair of nodes, F1-AP protocol, intermediate node packets arriving on a downstream backhaul link are mapped to an upstream backhaul link by table look-up described previously for Architecture A (each intermediate node maps UE-associated packets arriving on an incoming S1-AP/NG-AP link running over SCTP to a corresponding outgoing S1-AP/NG-AP link using table look-up, see Col. 39 lines 58-65, provisional page 15 lines 15-19)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Eyuboglu into the combination of Halfmann and Hampel in order to improve the capacity and RF coverage of mesh networks (Eyuboglu - Col. 19 lines 41-65, provisional page 7 lines 6-20).

	Regarding claim 38, the combination of Halfmann, Hampel, and Eyuboglu, specifically Halfmann teaches wherein the mapping function is based on Internet Protocol (IP) information (Halfmann - Paragraph [0107], note IP layer processing may be needed to correctly route downlink data packets from the first RN either to the second RN or to the UE).

	Regarding claim 39, the combination of Halfmann, Hampel, and Eyuboglu, specifically Halfmann teaches wherein the data packet comprises user-plane information (Halfmann - Paragraph [0047], note within the RN there will be data processing associated with the User Plane GPRS Tunneling Protocol (GTP-U)) and the mapping function is based on at least one of the following associated with the target node:
	General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Tunnel Endpoint Identifier (TEID); and
	Internet Protocol (IP) information (Halfmann - Paragraph [0107], note IP layer processing may be needed to correctly route downlink data packets from the first RN either to the second RN or to the UE).

	Regarding claim 42, Halfmann does not teach wherein the mapping function comprises a relationship between one or more addresses associated with the target node and one or more radio bearers between the first and second intermediate nodes.
	In an analogous art, Hampel teaches wherein the mapping function comprises a relationship between one or more addresses associated with the target node and one or more radio bearers between the first and second intermediate nodes (Hampel - Paragraph [0057], note the encapsulation function can further add an IP-UDP-GTP header stack on the packet where it derives the GTP (corresponding to a bearer) and IP header field values from a lookup table, which holds the mapping of these values for an associated MAC address).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 43, Halfmann does not teach wherein each of the one or more addresses associated with the target node is one of the following: an IP address, a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Tunnel Endpoint Identifier (TEID); and a layer-2 address.
	In an analogous art, Hampel teaches wherein each of the one or more addresses associated with the target node is one of the following:
	an IP address (Hampel - Paragraph [0057], note IP-UDP-GTP header stack on the packet, IP header field),
	a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Tunnel Endpoint Identifier (TEID) (Hampel - Paragraph [0057], note GTP header of the packet, such as the Tunnel Endpoint ID); and
	a layer-2 address (Hampel - Paragraph [0057], note packets identified by MAC address (layer 2 address)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 44, Halfmann does not teach wherein: the received data packet comprises one or more higher-layer protocol addresses associated with the target node; the address comprises a layer-2 address associated with the target node and a radio bearer between the first and second intermediate nodes; and the data packet is sent to the second intermediate node via the radio bearer.
	In an analogous art, Hampel teaches wherein:
	the received data packet comprises one or more higher-layer protocol addresses associated with the target node (Hampel - Paragraph [0058], note data packets arriving, packets forwarded to the decapsulation function; Paragraph [0059], note the decapsulation function strips the GTP or IP header from the packets (i.e., the packets have GTP/IP headers on reception));
	the address comprises a layer-2 address associated with the target node and a radio bearer between the first and second intermediate nodes (Hampel - Paragraph [0057], note specific MAC address which refers to an access link endpoint, the GTP (corresponding to a bearer) and IP header field values are derived from a lookup table, which holds the mapping of these values for an associated MAC address); and
	the data packet is sent to the second intermediate node via the radio bearer (Hampel - Paragraph [0075], note data packets arriving on the wireless air interface from the mobile and forwarding the packets to the remote bearer address (tunnel encapsulation, associated with GTP)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 45, Halfmann does not teach wherein the one or more higher-layer protocols comprise one or more of the following: Internet Protocol (IP); User Datagram Protocol (UDP); and General Packet Radio Service (GPRS) Tunneling Protocol (GTP).
	In an analogous art, Hampel teaches wherein the one or more higher-layer protocols comprises one or more of the following:
	Internet Protocol (IP) (Hampel - Paragraph [0057], note IP-UDP-GTP header stack added onto the packet, associated with a specific MAC address referring to an access link endpoint);
	User Datagram Protocol (UDP) (Hampel - Paragraph [0057], note IP-UDP-GTP header stack added onto the packet); and
	General Packet Radio Service (GPRS) Tunneling Protocol (GTP) (Hampel - Paragraph [0057], note IP-UDP-GTP header stack added onto the packet).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 46, Halfmann does not teach wherein the mapping function comprises a relationship between the address and a plurality of higher-layer protocol addresses associated only with the target node.
	In an analogous art, Hampel teaches wherein the mapping function comprises a relationship between the address and a plurality of higher-layer protocol addresses associated only with the target node (Hampel - Paragraph [0057], note specific MAC address which refers to an access link endpoint, encapsulation function can further add an IP-UDP-GTP header stack on the packet where it derives the GTP (corresponding to a bearer) and IP header field values from a lookup table, which holds the mapping of these values for the associated MAC address).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 47, Halfmann does not teach wherein the mapping function comprises a relationship between the address and the following: one or more General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel endpoint identifiers (TEIDs) associated only with the target node; and one or more Internet Protocol (IP) addresses associated only with the target node.
	In an analogous art, Hampel teaches wherein the mapping function comprises a relationship between the address and the following:
	one or more General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel endpoint identifiers (TEIDs) associated only with the target node (Hampel - Paragraph [0059], note lookup table holding the mapping between the MAC address and the GTP header from the packet, such as the Tunnel Endpoint ID); and
	one or more Internet Protocol (IP) addresses associated only with the target node (Hampel - Paragraph [0059], note lookup table holding the mapping between the MAC address and the IP header from the packet, such as the destination IP address).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 48, Halfmann does not teach wherein sending the data packet comprises transparently forwarding the data packet to the target node via a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel through the second intermediate node.
	 In an analogous art, Hampel teaches wherein sending the data packet comprises transparently forwarding the data packet to the target node via a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel through the second intermediate node (Hampel - Paragraph [0051], note the bearer plane uses general packet radio service tunneling protocol (GTP) encapsulation on top of the routing plane; Paragraph [0075], note data packets arriving on the wireless air interface from the mobile and forwarding the packets to the remote bearer address (tunnel encapsulation)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 49, Halfmann does not teach wherein the packet header comprises one or more of the following types of headers associated with the target node: Internet Protocol (IP); User Datagram Protocol (UDP); and General Packet Radio Service (GPRS) Tunneling Protocol (GTP).
	In an analogous art, Hampel teaches wherein the packet header comprises one or more of the following types of headers associated with the target node:
	Internet Protocol (IP) (Hampel - Paragraph [0057], note IP-UDP-GTP header stack added onto the packet, associated with a specific MAC address referring to an access link endpoint);
	User Datagram Protocol (UDP) (Hampel - Paragraph [0057], note IP-UDP-GTP header stack added onto the packet); and
	General Packet Radio Service (GPRS) Tunneling Protocol (GTP) (Hampel - Paragraph [0057], note IP-UDP-GTP header stack added onto the packet).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 50, Halfmann does not teach wherein the excluded one or more higher-layer protocol headers include one or more of the following types of headers comprising addresses associated with the second intermediate node: Internet Protocol (IP); User Datagram Protocol (UDP); and General Packet Radio Service (GPRS) Tunneling Protocol (GTP).
	In an analogous art, Hampel teaches wherein the excluded one or more higher-layer protocol headers include one or more of the following types of headers comprising addresses associated with the second intermediate node:
	Internet Protocol (IP) (Hampel - Paragraph [0059], note the decapsulation function strips the routing header (GTP or IP header) from the packets);
	User Datagram Protocol (UDP); and
	General Packet Radio Service (GPRS) Tunneling Protocol (GTP) (Hampel - Paragraph [0059], note the decapsulation function strips the routing header (GTP or IP header) from the packets).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hampel into Halfmann for the same reason as claim 37 above.

	Regarding claim 53, the claim is interpreted and rejected for the same reason as claim 37 above, except the claim is written in a device claim format, which is taught by Halfmann (Halfmann - Paragraph [0062], note computer program for operating at least one relay node, which is executed by a data processor for controlling and/or carrying out radio message forwarding methods; Paragraph [0064], note the computer program may be implemented as computer-readable instruction code, and may be stored on a computer-readable medium).

	Regarding claim 54, the combination of Halfmann, Hampel, and Eyuboglu, specifically Halfmann teaches wherein the processing circuitry further comprises transceiver circuitry configured to communicate with the at least a second intermediate node (Halfmann - Fig. 1; Paragraph [0079], note each of the two access modules 110a, 110b comprises an antenna 118a, 118b).

	Regarding claim 55, the claim is interpreted and rejected for the same reason as claim 38.
	Regarding claim 56, the claim is interpreted and rejected for the same reason as claim 39.
	Regarding claim 59, the claim is interpreted and rejected for the same reason as claim 42.
	Regarding claim 60, the claim is interpreted and rejected for the same reason as claim 43.
	Regarding claim 61, the claim is interpreted and rejected for the same reason as claim 44.
	Regarding claim 62, the claim is interpreted and rejected for the same reason as claim 50.
	Regarding claim 63, the claim is interpreted and rejected for the same reason as claim 46.
	Regarding claim 64, the claim is interpreted and rejected for the same reason as claim 47.
	Regarding claim 65, the claim is interpreted and rejected for the same reason as claim 48.
	Regarding claim 66, the claim is interpreted and rejected for the same reason as claim 49.
	Regarding claim 67, the claim is interpreted and rejected for the same reason as claim 45.

	Regarding claim 70, the combination of Halfmann, Hampel, and Eyuboglu, specifically Halfmann teaches a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry comprising a first intermediate node of an integrated access backhaul (IAB) network, configure the first intermediate node to perform operations corresponding to the method of claim 37 (Halfmann - Paragraph [0062], note computer program executed by a data processor; Paragraph [0064], note the computer program may be implemented as computer-readable instruction code, and may be stored on a computer-readable medium).

Claims 40-41, 52, 57-58, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann in view of Hampel and Eyuboglu as applied to claims 37, 53, and 56 above, and further in view of Lee et al. (US 2018/0337846 A1, provisional application no. 62/508,062), hereinafter referred to as Lee.

	Regarding claim 40, the combination of Halfmann, Hampel, and Eyuboglu teaches wherein:
	the target node is an access node serving a user equipment (UE) (Halfmann - Paragraph [0056], note the message comprises an address of the user equipment which the last relay node is connected to);
	the data packet is a downlink data packet destined for the UE via the access node (Halfmann - Paragraph [0059], note message is forwarded downlink along a communication path comprising a plurality of RNs being logically arranged in a successive manner between a base station and a user equipment);
	the second intermediate node comprises an IAB node (Hampel - Fig. 1; Paragraph [0034], note one base station 102 has a managed backhaul link and the other base stations have formed a self-backhaul network); and
	the data packet is sent to the address via a radio bearer (Hampel - Paragraph [0075], note data packets arriving on the wireless air interface from the mobile and forwarding the packets to the remote bearer address (tunnel encapsulation, associated with GTP)).
	The combination of Halfmann, Hampel, and Eyuboglu does not teach wherein: the first intermediate node comprises a base station distributed unit (gNB-DU); and the data packet is sent between the gNB-DU and the IAB node.
	In an analogous art, Lee teaches wherein:
	the first intermediate node comprises a base station distributed unit (gNB-DU) (Lee - Paragraph [0061], provisional paragraph [0060], note a gNB may include one or more distributed units); and
	the data packet is sent between the gNB-DU and the IAB node (Lee - Paragraph [0037], provisional paragraph [0036], note gNBs route packets over a wireless path, transmitting the packet on at least one radio link and at least one bearer to the destination wireless device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into the combination of Halfmann, Hampel, and Eyuboglu in order to implement a base station with 5G functionality, improving spectral efficiency, lowering costs, and improving services (Lee - Paragraph [0005], provisional paragraph [0004]).

	Regarding claim 41, the combination of Halfmann, Hampel, and Eyuboglu teaches wherein:
	the data packet is an uplink data packet transmitted by a user equipment (UE) (Halfmann - Paragraph [0094], note uplink data transmission, data being associated with any arbitrary message are provided to one of the UEs);
	the first intermediate node comprises a first IAB node (Hampel - Fig. 1; Paragraph [0034], note one base station 102 has a managed backhaul link);
	the second intermediate node comprises a second IAB node or a base station distributed unit (gNB-DU) (Hampel - Fig. 1; Paragraph [0034], note the other base stations have formed a self-backhaul network); and
	the data packet is sent to the address via a radio bearer between the first IAB node and the second IAB node (Hampel - Paragraph [0075], note data packets arriving on the wireless air interface from the mobile and forwarding the packets to the remote bearer address (tunnel encapsulation, associated with GTP)).
	The combination of Halfmann, Hampel, and Eyuboglu does not teach wherein: the target node is a base station centralized unit (gNB-CU) of the communication network.
	In an analogous art, Lee teaches wherein:
	the target node is a base station centralized unit (gNB-CU) of the communication network (Lee - Paragraph [0061], provisional paragraph [0060], note a gNB may include a central unit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into the combination of Halfmann, Hampel, and Eyuboglu for the same reason as claim 41 above.

	Regarding claim 52, the combination of Halfmann, Hampel, and Eyuboglu does not teach the method further comprising receiving the mapping functions associated with the target node from a base station centralized unit (gNB-CU).
	In an analogous art, Lee teaches the method further comprising receiving the mapping functions associated with the target node from a base station centralized unit (gNB-CU) (Lee - Paragraph [0088], provisional paragraph [0036], note wireless devices (e.g., relays, CUs, DUs, gNBs, UEs, etc.) store a mapping (e.g., routing table, forwarding information base (FIB), forwarding table, etc.); Paragraph [0089], provisional paragraph [0088], note a CF (central function) may be implemented or collocated in a CU; Paragraph [0109], provisional paragraph [0108], note the CF generate new mappings and updates mappings for each of the devices of the fronthaul).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into the combination of Halfmann, Hampel, and Eyuboglu for the same reason as claim 41 above.

	Regarding claim 57, the claim is interpreted and rejected for the same reason as claim 40.
	Regarding claim 58, the claim is interpreted and rejected for the same reason as claim 41.
	Regarding claim 69, the claim is interpreted and rejected for the same reason as claim 52.

Claims 51 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann in view of Hampel and Eyuboglu as applied to claims 37 and 53 above, and further in view of Yeow et al. (US 2014/0056124 A1), hereinafter referred to as Yeow.

	Regarding claim 51, the combination of Halfmann, Hampel, and Eyuboglu teaches the method further comprising:
	forming a packet header for the data packet, wherein the packet header includes the address (Halfmann - Paragraph [0055], note the RN may modify the message, such a modification may be in particular a modification of a header of the message, which comprises an address of a recipient of the message), and wherein forming the packet header comprises at least one of the following operations:
	excluding one or more higher-layer protocol headers related to the third intermediate node (Hampel - Paragraph [0058], note data packets arriving, packets forwarded to the decapsulation function; Paragraph [0059], note the decapsulation function strips (excludes) the routing header (GTP or IP header) from the packets), and
	incorporating without modification a portion, associated with the target node, of an existing header of the data packet (Halfmann - Paragraph [0056], note the received message comprises an address of the user equipment which is connected to the last relay node; the forwarded message may have its header modified to include this address in order to reach the destination); and
	sending the data packet, comprising the packet header, to the address via the third intermediate node (Halfmann - Paragraph [0059], note usual radio message forwarding method, wherein a message is forwarded downlink along a communication path comprising a plurality of RNs being logically arranged in a successive manner, wherein each RN transmits the message to the following RN).
	The combination of Halfmann, Hampel, and Eyuboglu does not teach the method further comprising: receiving an indication that a path to the target network via the second intermediate node is unavailable.
	In an analogous art, Yeow teaches the method further comprising:
	receiving an indication that a path to the target network via the second intermediate node is unavailable (Yeow - Paragraph [0071], note upon any change (topology change or link degradation) that affects the alternative path, the HR-BS will send out control messages to remove the current alternative path).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yeow into the combination of Halfmann, Hampel, and Eyuboglu in order to manage alternative paths for adjusting to topology changes or link failures (Yeow - Paragraphs [0066] and [0071]).

	Regarding claim 68, the claim is interpreted and rejected for the same reason as claim 51.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim (US 2018/0368109 A1) discloses transmitting F1AP messages through SCTP.
	Sirotkin (US 2019/0075023 A1) discloses SCTP association for F1-AP messages received over an F1 interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461